Page 1 of 8 PagelD 92

Case 8:21-cv-01241-SDM-JSS Document10 Filed 06/21/21
cM t24s SDMOSS

Rowen Coe bi Oh

CERTIFICATE OF SERVICE

)

 

State Floc. \—
Date Affirmed (>Uo/i\/Jo) _) =
County_ LW \Shorors = “,

 

mind

I, Holes to nicole Guan Angele undersigned mailer/server, being of sound
and under no duress, dd herebyCcertify, attest and affirm that the following facts are true
Uy LaAtur cof fist a

and correct, to wit:
A 203-4, on behalf of (Plaintiff ) lexre

1. That, on the
man, the undersigned personally deposited the following documents (listed below) inside
the envelope, sealed them and transmitted them via the carrier indicated in item 2 below, to

 

wit:
ument
mp -
#8:21cv1241SDM-JSS
Motion for summary judgement with affidavit of
t demands
Summons in a civil action for: Stephanie Nunes Xavier,
State of Florida; Ronald Dion DeSantis, Robin Fernandez
Fuson and Wesley Tibbals
9
10
11
12
Total of Tee (3 ) documents with combined total of See, (_4._) pages.
2. That! personally mailed said document(s) via (initial those which apply):

United States Postal Office, by regular mail, postage prepaid .
United States Postal Office, by Certified Mail# See Exh'b4S

 

, Return Receipt Requested
United Parcel Service (UPS), tracking number #

i
Federal Express, tracking number #

A.
Case 8:21-cv-01241-SDM-JSS Document 10 Filed 06/21/21 Page 2 of 8 PagelD 93

Other (please
specify):

at said City and State, one (1) complete set of COPY OF ORIGINAL documents, as
described in item 1 above, properly enveloped and addressed to (addressee and address):

Stephanie Nunes Xavier-1024lAllenwood dr. Riverview, Fl 33569
State of Florida; Ronald Dion DeSantis as principle- 400 south Monroe St. Tallahassee, FI

32399-6536
Robin Fernandez Fuson- 301 N. Michigan Ave Room 2011 Plant City, Fl 33563

Wesley Tibbals-800 E Twiggs st. Room 428 Tampa, Fl 33602 Courtroom 410

3. That! am atleast 18 years of age;
4. That! am not related totem Laftey Puss by blood, marriage, adoption, or employment,

but serve as a “disinterested third party” (herein “Server’); and further,

5. That! am in no way connected to, or involved in or with, the person and/or matter at issue
in this instant action.

| now affix my signature to these affirmations. 2

(Signature): niles Kx Chad

Mailer/Server
(Printed name): { JASES KA GENAO
NOTARY PUBLIC’S JURAT
BEFORE ME, the undersigned authority, a Notary Public, of the County HULSBoRou cH

state FLOW this _ | (Bday of WWE, 2021,
NADES ctr GENA-O mailer/server did appear and was identified by

Passport and who, upon first being duly sworn and/or affirmed, deposes and says that
the foregoing asseveration is true to the best of his/her knowledge and belief.

WITNESS my hand and official seal.

WC hk ws

V —— CANetaty Public
My Commission Expires On: fof OQ ts 0 Y

 

 
 
 
  
 
 
 

 

w, JON G. ZUGSCHWERDT
«Notary Public-State of Florida
S ssion # HH 22751
Viy Commission Expires
October 05, 2024

 

 

 

 

Z
Case 8:21-cv-01241-SDM-JSS Document 10 Filed 06/21/21 Page.’ &PagelD 94
| Gmail The Consultant <terrelleapers91@gmail.com>

 

The Mail Box Store Receipt

 

The Mail Box Store <themailboxstore104@gmail.com>
To: <terrellcapers91@gmail.com>

 

 

The Mail Box Store
3848 SunCity Cntr Blvd Ste104
Ruskin, FL 33573

813-634-6245
Invoice# 148100
Clerk
| Date 06/11/2021 06:30 PM
Account CASH

Genao Angeles, Nadeska

Description

SKU# Price Qty Ext. Price

Priority Mail
USPS-PRI

Xavier, Nunes 8888888888

8.99 1 8.99

10241 Allenwood Dr
Riverview, FL 33569
USPS FlatR Env Pri

| Tracking#:
| 9405511899560076034091

Package ID#: 0184898
Dimensions: 13in. X lin. X 10in.
Scale Display: 0 Ib 1.5 oz
Chargeable Weight: 1 |b
Priority Mail
USPS-PRI
| State Of Florida - Ronald Dion
DeSantis 888888

8.99 1 8.99

400 S Monroe St
Tallahassee, FL 32399
USPS FlatR Env Pri

Tracking#:
9405511899560076016820

Package ID#: 0184899

| Dimensions: 13in. X lin. X 10in.
| Scale Display: 0 Ib 3.0 oz

| Chargeable Weight: 1 Ib

| Priority Mail

USPS-PRI 8.99 1 8.99

 

Fri, Jun 11, 6:31 PM
Fusol.eiuebi8 :Berendea241-SDM-JSS Document 10 Filed 06/21/21 Page Cop.bRadgells 95

301 N Michigan Ave, Room 2011
Plant City, FL 33563
USPS FlatR Env Pri

Tracking#:
9405511899560076076398

Package ID#: 0184901
Dimensions: 13in. X lin. X 10in.
Scale Display: 0 Ib 3.0 oz
Chargeable Weight: 1 Ib

Priority Mail
USPS-PRI

Tibbals, Wesley 8888888888

|
| S8888888ss
|
|

8.99

800 E Twiggs St, Room 428
Tampa, FL 33602
USPS FlatR Env Pri

| Tracking#:
9405511899560076092978

Package ID#: 0184902
Dimensions: 13in. X lin. X 10in.
Scale Display: 0 Ib 3.0 oz
Chargeable Weight: 1 Ib

noswipe

ii 8.99
Sub-Total: $35.96
Sale Tax: $0.00
Total: $35.96
CCard Charge: $35.96

I agree to pay the above amount according to the card user agreement.
(merchant agreement if credit voucher)

Unless stated otherwise above, parcels
shipped have a declared insurance value
of $100 or less if shipped FedEx or DHL,
and $0 if shipped USPS.

The Mail Box Store is not responsible for
items improperly packed by the customer.
In the event of damage, please call the
carrier immediately, then call the Mail
Box Store. Save damaged items and the
original packaging as proof.

In the event of loss or damage with items
shipped USPS, the customer is responsible
for dealing with the US Post Office directly.

The customer agrees to pay fees assessed by the carrier for redelivery or address/zipcode correction.

 

 
Case 8:21-cv-01241-SDM-JSS Document 10 Filed 06/21/21 Page 5 of 8 PagelD 96

x
Tracking Number: remove
9405511899560076034091

Your item was delivered in or at the mailbox at 10:30 am
on June 14, 2021 in RIVERVIEW, FL 33569.

USPS Tracking Plus” Available \/
ea eee eee (ee oree::

YY Delivered, In/At Mailbox

June 14, 2021 at 10:30 am
RIVERVIEW, FL 33569

 

cae
Tracking’ NuMBar? ocumen t10 Filed 06/21/21 Page 6ofsPagepbACIIIOVE “WN
940551 18995600/76016820

Your item was picked up at a postal facility at 9:13 am on
June 14, 2021 in TALLAHASSEE, FL 32399.

USPS Tracking Plus” Available \/
eo re ee

Y Delivered, Individual Picked
Up at Postal Facility

June 14, 2021 at 9:13 am
TALLAHASSEE, FL 32399

Saya
IraCKING-. IN ULE 3 ocumen t10 Filed 06/21/21 Page 7 of 8 PagelD 98
940551 1899560076076398

Your item was delivered to the front desk, reception area,
or mail room at 1:24 pm on June 14, 2021 in PLANT
CITY, FL 33563.

USPS Tracking Plus” Available \y
Saco Lee

( Delivered, Front
Desk/Reception/Mail Room

June 14, 2021 at 1:24 pm
PLANT CITY, FL 33563

S yanks
COVES Td VdANVL
We |} ett We 1200 “pL eunr

XOQ|IEW 3V/U] (Pe1sAljeq A)

| SBofe Rayer 99

AW ajgeyieay | snid Burjoe1, SdS/N

‘CO9EE 14 VdWNVL U! LZ02 ‘y} eunr uo
We | LiL} ye XOQ|IEW OU} }e JO UI PSJBAI}EP SEM LWA]! INO,

8/6¢c609Z009S6681 LSSOr6
AOQuUINN bulyoesy

Case 8:21-cv-01241-SDM-JSS Document 10 Filed 06/21/21 Pag

 SAOLUSY
